Title: From David Humphreys to Timothy Pickering, 15 January 1781
From: Humphreys, David
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters Janry 15th 1781
                        
                        His Excellency has received such intelligence as induces him, to direct the preparations, which were making
                            for Marching the Detachment to be discontinued: You will be pleased therefore, to Order the Horses (should any have been
                            brought in), to be returned, & that no more should be procured without further Instructions from him.
                        The want of Forage has become so distressing, and all our applications have been so ineffectual that the
                            General requests Your particular attention to this subject. For unless some better supply can be obtained, the Horses at
                            Head Quarters must inevitably perish, the Generals have not had one handful of hay for these two or three days. I am Sir
                            Your Most Obedt Hble Servt 
                        
                            D. Humphrys
                        
                        
                            P.S. Pray let us hear some good news respecting Forage.
                        

                    